Title: From James Madison to Alexander J. Dallas, 18 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 18. 1815
                    
                    I have recd. your two letters of the 15 & 16. inst: I approve the transfers you propose, in the army appropriations, and will give the formal sanction to them, as soon as I receive the usual document for signature.
                    
                    I approve also the course you have in view for winding up the affairs of the Army, and am glad to find that you will be able so far to overcome the pecuniary difficulties. I have left it with you & Mr. Monroe to make the definitive arrangement of the case of Genl. Ripley in all its relations. Affe. respects
                    
                        
                            James Madison
                        
                    
                